      Case 3:17-cv-02183-MEM Document 68-1 Filed 08/21/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                            :
                                         :
                             Plaintiff   :      CIVIL ACTION - LAW
                                         :
         v.                              :
                                         :
SUSQUEHANNA COUNTY,                      :      NO. 3:17-CV-2183-MEM
                                         :
                            Defendant    :


                                  ORDER


     AND NOW this ______ day of ________________________, 2020, upon

consideration of Motion In Limine Of Defendant Susquehanna County To

Preclude Plaintiff’s Expert Report and Testimony, it is HEREBY ORDERED that

said Motion is GRANTED.



                                         BY THE COURT:


                                         ____________________
